                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  VALERIE BONANINI, et al.,
                                                   CV 19-33-BU-BMM-KLD
                       Plaintiffs,                        (lead case)

  vs.                                                  (consolidated with)
                                                      CV 19-35-BU-BMM
  KIDS BEHAVIORAL HEALTH OF
  MONTANA, INC., dba ACADIA
  MONTANA, dba ALTACARE OF                                  ORDER
  MONTANA,

               Defendants.
  MONTANA FEDERATION OF
  PUBLIC EMPLOYEES,

                       Plaintiff,

  vs.

  KIDS BEHAVIORAL HEALTH OF
  MONTANA, INC., dba ACADIA
  MONTANA, dba ALTACARE OF
  MONTANA,

                       Defendant.


        Defendant Kids Behavioral Health of Montana, Inc. has filed an unopposed

motion to allow pro hac counsel to participate in the preliminary pretrial
conference scheduled for 1:30 p.m. on December 10, 2019 by telephone.

Accordingly, and good cause appearing,

      IT IS ORDERED that Defendant’s motion is GRANTED. Pro hac counsel

Mark W. Peters, John E. B. Gerth, and Frederick L. Conrad III shall call 1-877-

336-1839 at the designated time to participate in the conference. When prompted,

enter the access code 7360693 followed by #.

            DATED this 9th day of December, 2019




                                            Kathleen L. DeSoto
                                            United States Magistrate Judge
